TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00102-CR


Jorge Enrique Ramirez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-08-301707, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Ramirez pleaded guilty to committing the offense of murder.  See Tex. Penal Code
Ann. § 19.02(b)(1) (West 2003).  Punishment was assessed at 50 years' imprisonment.
		At the punishment hearing, the State presented evidence about the circumstances
surrounding the offense.  The jury heard evidence that Ramirez cut the victim's throat with a box
cutter.  The victim's daughter was in an adjacent room and heard her mother yell, "No."  When the
daughter entered her mother's room, she observed Ramirez standing over her mother, who was lying
on the floor in a puddle of blood.  According to the daughter, Ramirez admitted to her that he had
killed her mother.  Two other witnesses testified that Ramirez admitted killing the victim.
		Ramirez's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75, 109 S. Ct. 346 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Ramirez received a copy of counsel's
brief and was advised of his right to examine the appellate record and to file a pro se brief.  No pro se
brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
		The judgment of conviction is affirmed.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   July 17, 2009
Do Not Publish